Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Reasons of Allowance:
1. 	Claims 1-9, 11, 13-15 and 17-20 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		The closest prior arts of record as cited (e.g. Silver et al., WIPO Publication – WO 2016/172464 A1; Elzinga et al., WIPO Publication – WO 2016/154584 A1; and, Glynias et al., WIPO Publication – WO 2015/027085 A1) teach prediction the molecular variant and its phenotypic impact (e.g., see Silver – paras 0012, 0038-0040, 0046-0053 – establishing an evidence model which a machine learning model for predicting gene dysfunction caused by variants, 0061-0064 – validation of variant specific gene dysfunction scores obtained by the VGD model, further see 0084-0088, 0196-0204; see Elzinga – paras 0050-0054), but do not at least teach when considered alone or in combination “(ii) the generation of the hash value enables prospective evaluation of the evidence data in response to receiving test data for the evidence model; and, (iii) the hash value of supporting data for the evidence model is stored in a distributed database, wherein the database associates the hash value with the supporting data” as recited in claim 1 in combination with other limitations, and further do not teach “(1) compute a hash value of the supporting data for the evidence model and storing said hash value in a distributed database; and (2) determine the hash value matches a hash value in the auditing record for the supporting data for the evidence model” as recited in claim 15 in combination with other limitations. Therefore, claims 1 and 15 are allowable. All other claims depending on claims 1 and 15 are allowable at least by dependency on claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        June 10, 2022